Citation Nr: 1756011	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with major depressive disorder and alcohol abuse in sustained remission.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which granted service connection for PTSD with major depressive disorder and alcohol abuse in sustained remission and assigned a 30 percent rating, effective August 20, 2010.  The Veteran perfected a timely appeal to that decision.  

Subsequently, in April 2015, the RO increased the evaluation for PTSD with major depressive disorder from 30 percent to 50 percent, effective April 23, 2015.  

The Veteran testified during a video conference hearing in October 2015 before the undersigned.  A copy of the transcript is included as a part of the claims file.

In a January 2016 decision, the Board eliminated the staged ratings assigned by the RO and granted an initial rating of 50 percent for PTSD, with major depressive disorder for the entire period that the Veteran's PTSD claim had been pending.  The Board denied a rating in excess of 50 percent from April 23, 2015.  Additionally, the Board remanded the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.  

In July 2017, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The memorandum decision moved for vacatur of the Board's decision to the extent the Board denied a rating in excess of 50 percent for service connected PTSD with major depressive disorder.  On July 27, 2017, the Court issued an order granting the memorandum and remanded the case to the Board for further development and proceedings pursuant to 38 U.S.C. § 7252(a).

FINDING OF FACT

The Veteran's PTSD with major depressive disorder is primarily manifested by symptoms of depression, anxiety, difficulty sleeping due to nightmares, intrusive thoughts, irritability, anger outbursts, hypervigilance, panic attacks, problems with concentration, suicidal ideation, social isolation, and relevant Global Assessment of Functioning (GAF) scores ranging from 45, at worst, to 65. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 70 percent, but no higher, for PTSD with major depressive disorder and alcohol abuse in sustained remission have been met.  38 U.S.C. §§ 1155, 5103A, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2017). 

VA satisfied its duty to notify by means of a letter dated in September 2010 from the RO to the Veteran, which was issued prior to the RO decision in February 2011. That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence and participate in a Board hearing.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file.  At the October 2015 Board hearing, the VLJ identified the issue on appeal and the evidence necessary to substantiate the Veteran's claim.   It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  

Additionally, the Veteran has been afforded several VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating PTSD were made. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claim. 

II.  Factual Background

The Veteran's claim for service connection for PTSD (VA Form 21-526) was received in August 2010.  

Submitted in support of the claim was the report of a psychological evaluation, dated in June 2010.  It was noted that the Veteran presented as friendly and likeable and was cooperative throughout the two session evaluation period.  It was also noted that the Veteran has a Bachelor of Science degree in Business Management; he stated that he completed his degree after returning from the Vietnam War.  

The Veteran reported that his parents and siblings struggled with alcoholism and depression.  The Veteran indicated that he has remained in regular contact with his sister who lives in another state, and he has remained close to his brother who is closest to him in age.  The Veteran indicated that he has been married for over thirty years and has two adult children and six grandchildren who live in the Denver metro area.  The Veteran related that his wife endured much in living with him for the duration of their marriage, including his past alcohol abuse and his difficulties managing his anger, both of which he claimed began after he returned home from the war.  The Veteran indicated that he enjoys his relationships with his grandchildren.  In contrast, he stated that he avoids developing close relationships outside of his family, and he has few close friends which sometimes leaves him feeling isolated.  

It was noted that the Veteran has worked in sales for many years. Prior to this and before moving to Denver, the Veteran was employed in repossessing cars in Detroit, Michigan.  He had been employed with the same company for fifteen years selling copy machines.  He noted, however, that he has not experienced advancement in his job which has placed financial stress on his family over the years.  The Veteran believed that his lack of advancement was due, in large part, to his ongoing difficulties managing his anger, interpersonal difficulties, and past alcohol abuse, all of which had reportedly affected his job performance.  

The Veteran believed that his combat experiences during the Vietnam War had a
significant impact on his life.  The Veteran indicated that he was stationed in Khe Sanh during the Tet Offensive; he described in vivid detail the many ambushes and constant shelling with which he was exposed during this time.  As a result, the Veteran reported that combat deaths in his unit were a frequent occurrence.  Over the course of his deployment, he said he was repeatedly exposed to death and severe injury of soldiers in his unit.  

The examiner noted that, as the Veteran discussed these memories, he appeared visibly shaken and anxious.  The Veteran recalled how service men and women were treated badly after he returned home from Vietnam; he stated that, the first year back was the worst in terms of his anxiety, fear, intrusive memories, and flashbacks.  At present, the Veteran reported experiencing ongoing nightmares related to his memories of combat.  The Veteran also reported that he continues to experience an exaggerated startle response.  As a result, he avoids crowds, such as sport events, that might elicit this response.  He also is triggered by the smell of diesel fuel that reminds him of his combat experiences. The Veteran reported feeling very anxious when he is around crowds; therefore, he stated that he "avoids close friendships" and has few friends.  The Veteran also reported experiencing panic attacks; he described having persistent road rage and anger outbursts at work.  He described these ongoing, intrusive experiences of anger as "almost like a reflex."  He stated, however, that his anger has not resulted in any direct physical violence toward his wife.  

At present, the Veteran endorsed experiencing depressive symptoms that include sleep difficulty, irritability, poor energy, and negative thoughts and feelings about himself.  Although he denied current suicidal ideation, the Veteran reported engaging in reckless behavior that he believes may be related to a sense of hopelessness and despair produced by chronic depression. 

 The examiner observed that the Veteran was properly dressed in casual business attire and his grooming was within normal limits.  He was oriented to person, place, and time.  His speech was appropriate in rate and rhythm.  His emotional tone appropriately matched the expression of his thoughts.  His mood appeared
somewhat down and anxious, especially as he discussed his memories of combat. He was cooperative, and maintained appropriate eye contact.  

The examiner stated that the Veteran had ongoing problems with physiological hyperarousal, intrusive ideation related to traumatic memories, and dissociative symptoms all of which are the hallmarks of PTSD.  The examiner noted that the Veteran's profile indicates that he frequently is overloaded by trauma symptoms and feels out of control of his internal states.  At the time, the Veteran met the criteria for a diagnosis of PTSD.  The results indicated that the Veteran was also experiencing secondary problems related to but separate from his chronic PTSD symptoms.  One secondary problem that had been in long-term remission is alcohol abuse.  Depressive symptoms, however, continued to serve as a significant obstacle for the Veteran and partly explained his long-term difficulty managing his anger. 
Lastly, the Veteran's difficulties developing and sustaining long-term friendships beyond his marriage were, in part, an unfortunate legacy of his traumatic experiences.  The pertinent diagnoses were PTSD, chronic, and depressive disorder NOS.  He was assigned a GAF score of 59. 

The Veteran was afforded another VA examination in October 2010.  It was noted that the Veteran's military occupation was that of a combat engineer; he served in Vietnam from 1967-1968 for one year as a mine sweeper and rifleman.  During his war zone duty, he was engaged in combat activities.  On mental status examination, it was noted that his orientation is within normal limits.  Appearance and hygiene are appropriate. Behavior is appropriate.  He maintained good eye contact during the exam. Affect and mood showed anxiety.  It was noted that the Veteran appeared anxious during the interview.  Communication was within normal limits.  Speech was within normal limits.  

The examiner noted that the Veteran showed impaired attention and/or focus.  It was also noted that the Veteran had panic attacks that occurred less than once per week.  There was no suspiciousness present.  There was no report of a history of delusions.  At the time of examination, there was no delusion observed. There was no report of a history of hallucinations; at the time of examination, no hallucination was observed.  Obsessive compulsive behavior was absent.  Thought processes were impaired as he had difficulty understanding directions.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree was mild (forgets names, directions, recent events).  The Veteran reported that he had no short-term memory and had to write things down.  On the SLUMS, he could not recall 1 of 4 questions on the short story.  Suicidal ideation was absent. Homicidal ideation was absent.  When asked about his relationship with his wife, the Veteran replied that his marriage was going well.

The examiner stated that the current diagnosis was PTSD; the other diagnosis for Axis I was reported to be major depressive disorder, recurrent, severe and alcohol abuse in sustained full remission.  The examiner noted that, while the Veteran meets the criteria for panic disorder with agoraphobia, his panic was related to his traumatic stressors and was subsumed under the diagnosis of PTSD.  The examiner observed that the multiple Axis I diagnoses were related and the secondary diagnosis represented a progression of the primary diagnosis because the Veteran did not feel depressed or drink before service.  

The examiner explained that the symptoms of each mental disorder can be delineated from each other.  The examiner also stated that the Veteran met the diagnostic criteria for Major Depressive Disorder, Recurrent, Moderate; he experiences a depressed mood nearly every day; has diminished interest in activities; and he experiences insomnia, fatigue, and feelings of guilt.  He also demonstrates difficulty concentrating. He further noted that the Veteran meets the diagnostic criteria for Alcohol Abuse in sustained full remission.  The examiner noted that the Veteran has not drunk in 20 years, but alcohol was abused to self-medicate the emotional symptoms of PTSD.  It was explained that the substance abuse is related to this Axis I diagnosis: PTSD and Major Depressive Disorder.  It was noted that the Veteran did not drink excessively before the service and he began drinking daily in Vietnam to deal with the stress.  The GAF score was 60. 

Of record is the report of a private psychological evaluation conducted by Dr. K.T. in August 2011.  Dr. K.T. noted that the Veteran continued to report ongoing problems with nightmares related to his memories of combat.  He stated that those nightmares occurred on a weekly basis.  These nightmares cause disturbed sleep; he stated that he learned long ago to wake up early in the morning and not return to sleep as a means of minimizing the frequency of his nightmares.  This pattern of poor sleep persisted at the time of evaluation.  The Veteran also reported experiencing an exaggerated startle response.  As a result, he avoided crowds, such as sport events, that might elicit this response.  He also was triggered by the smell of diesel fuel that reminds him of his combat experiences.  

The Veteran also continued to avoid situations that elicited anxiety.  He stated that this has significantly impacted his ability to make, and sustain friendships outside of his family.  The Veteran continued to avoid situations with large crowds; he stated that he typically waits to go to places like the grocery store until hours where there are fewer people. The Veteran endorsed experiencing an increase in the frequency of his panic attacks which have now begun to occur on a weekly basis.  The Veteran indicated that he continued to suffer from persistent road rage.  As before, he described these ongoing, intrusive experiences of anger as "almost like a reflex."  He said his anger has not resulted in any direct physical violence toward his wife.  He did note, however, that he has punched holes in the wall and thrown things at home.  

The Veteran also continued to endorse depressive symptoms that include sleep difficulty, irritability, poor energy, negative thoughts and feelings about himself. The examiner noted that these symptoms appeared more severe than one year ago.  Most notably, the Veteran reported current suicidal ideation.  Dr. K.T. stated that this is considered significant, especially given the Veteran's tendency to minimize his emotional difficulties.  He endorsed experiencing weekly suicidal thoughts. 

The examiner stated that the Veteran had ongoing problems with physiological hyperarousal, intrusive ideation related to traumatic memories, and dissociative symptoms which were the hallmarks of PTSD.  He stated that the results of the Veteran's re-evaluation suggest that he continues to have significant difficulties in all these areas.  He noted that the Veteran continued to meet the criteria for a diagnosis of PTSD.  The examiner stated that the results indicated that the Veteran's PTSD related symptoms have worsened over the last year.  While he continues to live free of alcohol or substance abuse, his depressive symptoms have also worsened.  This leaves him feeling as if he is always on the cusp of being overwhelmed by life.  The examiner stated that the Veteran appears to have lived this way for many years.  The examiner observed that Veteran's ongoing issues with anger and road rage are but one expression of his high level of distress and his significantly diminished coping capacities.  He noted that the Veteran was recently forced to leave a job he held for close to 16 years.  This has made it all the more difficult for him to form new, positive meanings about this new post-employment phase of his life.  His difficulties with this transition are contributing to his level of depression and are retriggering unresolved grief and loss related to his experiences in combat.  The examiner stated that, in light of the psychological test results, the changes in the Veteran's workplace environment far exceeded his ability to cope. The Veteran felt incapable and powerless to adapt to the new work situation. Leaving his job is considered to be yet another example of how the Veteran avoids environments that trigger worry and anxiety.  The examiner noted that, due to his ongoing and chronic traumatic stress, the Veteran was very ill equipped to cope with such stresses and related anxieties. 

The examiner further stated that, based upon the test results, there was clear evidence that the Veteran was experiencing a high degree of combat related, posttraumatic stress.  His mental health picture was complicated.  The examiner opined that the Veteran's mental health functioning had worsened in the past year. He was at a high risk for escalating problems with depression and for high risk behaviors related to his ongoing suicidal ideation.  The examiner reported that given his age, his longstanding struggle with traumatic stress, and his worsening mood, his suicidal ideation must be taken very seriously.  The diagnostic impression was PTSD, chronic, major depressive disorder, recurrent, moderate, and panic disorder with agoraphobia.  The GAF score assigned was 52. 

The Veteran was afforded another VA examination in October 2011, at which time he reported having bouts of depression but he works his way out of it.  It was noted that the Veteran's primary symptoms appear to be related to PTSD where he meets criterion-A of having witnessed horrific events.  He felt fear and helplessness.  He responded to images or smells that reminded him of being in Vietnam.  He had dreams or nightmares one time per month.  He experienced avoidance where he did not feel comfortable discussing his experience.  He experienced hyperstartle, hypervigilance, dissociative behavior, emotional numbing, and anger and irritability.  He stated that he believed his symptoms, at the time of examination, were more elevated due to his recent retirement from his place of employment, where he worked as a salesperson for over 16 years.  He noted that he was able to work there independently and felt that he did well in an independent work environment where he did not have to be supervised or attend a lot of meetings.  The Veteran stated that, prior to that, he had not been in a job for more than 2 years at a time; he stated that he always developed issues with anger and resentment.  The Veteran indicated that he has never been hospitalized for mental health reasons.  When asked about suicidal ideation, the Veteran expressed that he thought about wanting to harm himself, but he has never followed through.  The Veteran denied any homicidal thoughts. 

On mental status examination, the examiner noted that the Veteran appeared his stated age, was casually dressed and neatly groomed.  His affect was relatively subdued.  His speech was with a normal rate, tone, and pressure.  His eye contact was good.  His thought process was linear and goal directed. His sleep was described as poor.  He stated that he continues to have dreams or nightmares about Vietnam approximately once a month and he believes that they are relatively vivid. Cognitive ability appears to be average.  There was no indication of psychosis with any reported auditory or visual hallucinations.  He described his suicidal thoughts as passive without any formulated plan, and he notes he has no history of wanting to harm himself.  The diagnosis was post-traumatic stress disorder, as likely as not developed while the Veteran was serving in Vietnam, which is consistent with fear of military action and terrorist activity; he was assigned a GAF score of 65.  

The examiner noted that the Veteran's disability is manifested by symptoms that include; depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships. The examiner stated that that disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

A July 2012 treatment note revealed that the Veteran reported that his symptoms had worsened since he retired and he had frequent irritability and lost motivation to accomplish tasks.  

A February 2012 treatment note revealed that the Veteran had been thinking of hurting himself for several days.  

In a certificate dated in October 2012, a licensed social worker, J. B. P., noted that the Veteran has a current diagnosis of PTSD.  She noted that the Veteran has a short fuse which is getting worse.  The social worker noted that the Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  The social worker noted that the current GAF score for PTSD is 45, and noted that the Veteran was unable to work as a result of his PTSD. 

In a May 2013 treatment note, the Veteran reported having panic attacks two to three times a week.  

In December 2013, the Veteran reported that he had trouble concentrating more than half of the day and had suicidal ideation for several days.  

The Veteran was afforded another VA examination in April 2015.  It was noted that he has not worked since the last evaluation.  He sold copy machines for a career and mostly had jobs that he would change every 2-3 years.  However, his last was for 15 years because he was able to work more independently in that position.  As long as he met quota, they did not care how long he worked.  However, the company was sold to Xerox, and Xerox had demands for higher work performance, and the Veteran did not like that.  He was told he could quit if he did not like it and so he did quit. He has not worked since that time.  

The examiner noted that the Veteran's PTSD is manifested by depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships. The examiner reported a diagnosis of PTSD, chronic with depressive features.  He noted that the Veteran's disability results in occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran is able to function in a work setting in which work is routine, supervision loosely applied, and contact with the public is minimal.  This pretty much describes the work situation the Veteran worked in for over 1-1/2 decades in his last job until it was sold and new demands led to higher supervisory control which the Veteran did not like.  However, there is no reason to believe that he would not be able to work in such a work setting as he did for over 1-1/2 decades before that company was sold and the rules changed. 

In a May 2015 statement, the Veteran stated that he was satisfied with the 50 percent rating, but he wanted the effective date to date back to August 20, 2010, the date that he submitted his claim. 

At the October 2015 hearing, the Veteran indicated that he wished to rescind the earlier withdrawal of his TDIU claim.  The Veteran testified that he has been experiencing PTSD symptoms since 2010 to the present.  The Veteran indicated that he had problems with his family, primarily with his wife, and at work. 

The Veteran indicated that he worked in sales for many years, but he had to keep changing jobs every two years; he stated that the reason he lasted at his last job was because they left him alone.  He worked as an independent contractor.  The Veteran related that while sales was very stressful, it also allowed him to get away from everything; for example, he could take a drive to the mountains after a rough day or in the middle of a rough day, or go home and work on the yard or something. However, the company was subsequently sold and new rules were adopted which required a very high level of accountability; he was unable to handle the stress.  The Veteran indicated that he worked in sales; they worked in a small sales room and were required to pop a balloon every time someone got an appointment.  He went home sick a lot because of this atmosphere.  The Veteran stated that he could not handle the micromanagement style of the company.  The Veteran related that he was constantly at odds with the administrative folks where he worked over little things.  

The Veteran indicated that his judgment was impaired because of anger and he had occasional outbursts of anger.  The Veteran stated that he also experienced panic attacks where he would break into cold sweats.  He had a difficult time at home; he felt as though everybody was against him.  The Veteran related that he had a difficult time going out in public for fear that he would experience one of those attacks in front of people.  The Veteran testified that he is compulsive about security and the possibility of danger to his family.  The Veteran indicated that he has had suicidal tendencies for quite a while; he has had visions of putting a gun in his mouth and pulling the trigger, he just never acted on it.  The Veteran maintained that the reason he has had difficulty obtaining and maintaining employment is his problem with supervision; he does not like being watched.  The Veteran reported having had an employer in the past who would say "you've got it; you've got that Vietnam Thing."  The Veteran stated that it made him angry and shameful to have to admit that he had that type of condition.  The Veteran maintained that he met the criteria for at least a 50 percent disability rating since August 20, 2010.

III.  Legal Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's PTSD has been assigned a 50 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2017).  

Under that code, a 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. See 38 C.F.R. § 4.126 (2017).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

After review of the evidentiary record, the Board finds that the evidence of record supports a 70 percent evaluation. 

Based on the evidence of record, the Board finds that the Veteran's service-connected PTSD with major depressive disorder is manifested by occupational and social impairment in deficiencies in most areas due to symptoms such as depression, anxiety, intrusive thoughts, difficulty sleeping, impaired impulse control, nightmares, panic attacks, irritability, anger outbursts, social isolation, and suicidal ideation.

The Board notes the Veteran's GAF scores, generally range from 45 to 65.  The Board finds that these scores, which are reflective of severe symptoms at worst, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with an increased rating of 70 percent.  

Significantly, following the VA examination in October 2010, the examiner noted that the Veteran's psychiatric disorder consisted of PTSD and major depressive disorder, both of which were related; he described the major depressive disorder as moderate.  Upon examination, the Veteran's speech was normal.  There was no indication of hallucinations, delusions or formal thought disorder.  There was also no flight of ideas, no loosening of associations.  No obsessions or compulsions were elicited.

In August 2011, however, a private psychologist noted that the Veteran's mental health functioning had worsened in the past year.  The psychologist noted that the Veteran was at a high risk for escalating problems with depression.  At the time of examination, the Veteran also endorsed experiencing weekly suicidal thoughts.  For instance, he stated that he would "think about how it might be better for his wife and family if [he] were not around."  Additionally, the Veteran expressed that he considered plans to commit suicide in the past, including the plan of faking a hiking accident.  He further stated that he purposefully did not keep a firearm because of his fear of having access to it during one of his depressive or suicidal episodes.  The diagnostic impression was PTSD, chronic, major depressive disorder, recurrent, moderate, and panic disorder with agoraphobia; the GAF score was 52.  During this time, resolving the benefit of the doubt in favor of the Veteran, and particularly noting the presence of suicidal ideation, with a clear thought of execution, the Board finds that the above cited clinical findings more nearly reflect the criteria for a 70 percent rating. 

As noted above, the symptoms suggested for a 70 percent rating include suicidal
ideation, near-continuous panic, impaired impulse control, and the inability to establish and maintain effective relationships.  There is probative evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms suggested in the 70 percent rating.  The Veteran expressed, at the August 2011 examination, that he had weekly suicidal thoughts; weekly panic attacks and nightmares; persistent road rage, anger as "almost like a reflex," and violent behavior marked by punching walls and yelling at his wife and children; and the inability to maintain his marriage marked by several threats of divorce.

While the Board finds that a 70 percent evaluation is warranted, the Board does not find that entitlement to a 100 percent rating is warranted as evidenced in the criteria: total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  After reviewing the evidence, the Veteran did not present such symptoms.  

VA has shown that it can include qualifiers for symptoms into the rating criteria, as it did that with other symptoms.  See § 38 C.F.R. 4.130, DC 9411.  While the Veteran does have suicidal ideations, the record does not persuasively show that he is in persistent danger of hurting himself.  For example, at the Board hearing, the Veteran testified that he had suicidal tendencies but took precautions that he did not have access to firearms.  There has also been no showing of total occupational and social impairment due to delusions or hallucinations, grossly inappropriate behavior, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss to a level of impairment, frequency, and severity warranted by the higher criteria.  

When all of the evidence is assembled,  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all reasonable doubt in his favor, the Board finds entitlement to an increased (70 percent) rating, but no higher, is warranted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating of 70 percent, but no higher, for posttraumatic stress disorder, with major depressive disorder and alcohol abuse in sustained remission, is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


